Citation Nr: 1115499	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-24 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a gynecological disorder.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for history of ovarian cyst (claimed as a gynecological condition).  

In October 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

A gynecological disorder was shown in service and continued after service; a current gynecological disorder has been related to service.  


CONCLUSION OF LAW

A gynecological disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that she experienced excessive bleeding and cramping during her active service.  She explained that the bleeding and cramping was so severe, a thermal ablation was performed in order to alleviate her symptoms.  Since that time, she has undergone a hysterectomy and asserts that her gynecological disorder is attributable to service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the service treatment records indicates that upon entry into service, the Veteran's pelvic examination was deferred, as noted on the September 1997 enlistment report of medical examination.  However, on her September 1997 report of medical examination at enlistment, she indicated that she has had a change in her menstrual pattern.  The physician noted that the changed occurred while being on Depo-Provera.  

Thereafter, the Veteran returned to sick call in March 2000, with complaints of abdominal pain, cramping, and nausea.  She reported being two weeks late for her scheduled menstrual cycle, and admitted to always having period-related problems.  After physical examination and laboratory testing, the physician ruled out ovarian cancer, determined she was not pregnant, and considered her cycle to be an ovulatory cycle.  She was prescribed Naproxen for pain.  

In April 2000, an annual well-woman examination was performed, which resulted in an "abnormal pap."  However, results from a May 2000 colposcopy reflected normal results.  The Veteran returned again to sick call in June 2000 with complaints of severe cramping and a history of bleeding.  She stated that her menstrual cycle started two days ago, but she has been cramping and clotting for approximately two weeks.  

She was given Percocet for pain and referred to a physician for a second Pap smear and colposcopy.  Results of the second Pap smear revealed low grade squamous intraepithelial lesion, cervical intraepithelial neoplasi (CIN) 1, and mild squamous dysplasia.  See the July 2000 cytology report.  Colposcopy testing also revealed CIN 1.  

Pathology testing conducted in August 2000 reflected mild squamous dysplasia with the viral effect of the human papillomavirus (HPV).  A notation of needing the loop electrosurgical excision procedure (LEEP) procedure was reported on the August 2000 tissue report.  

In October 2000, the LEEP procedure was performed.  Post operatively, she was diagnosed with moderate dysplasia, with laboratory results showing transformation zone mucosa with focal mild dysplasia and HPV related changes; marked chronic cervicitis; focal areas of surface erosion; squamous metaplasia and reactive changes; and endocervix, curettage.  The Veteran was placed on a profile of no lifting or heavy work shortly thereafter.  

Complaints of cramping and dysfunctional bleeding continued in December 2000, and the Veteran was diagnosed with endometriosis.  She returned to sick call again in March 2001 with complaints of bleeding during intercourse and while running.  After physical examination, she was assessed with dysfunctional uterine bleeding (DUB) and referred to the gynecologist for further examination.  She was placed on Depo-Provera in April 2001.  

By May 2002, Pap smear test results were within normal limits, but the Veteran continued to complain of pelvic pain and cramping.  At a May 2002 physical examination, she was diagnosed with intrauterine pregnancy.  

Post service treatment records reflect continuing complaints of heavy bleeding and excessive cramping.  Beginning in March 2006, VA outpatient treatment records reflect complaints of heavy periods, severe cramping, and pain keeping her up all night.  She was advised to follow up with her primary care physician.  

The Veteran returned to her local VA outpatient treatment facility in April 2006.  She reported vaginal itching after every menstrual cycle, menstrual bleeding lasting more than seven days, menorrhagia, frequent passing of egg-sized blood clots during periods, white vaginal discharge and dysmenorrhea midline.  She denied having nonmenstrual bleeding or bleeding between periods.  

The physician assessed her with menorrhagia and dysmenorrhea in May 2006, and endometrial ablation was performed in June 2006.  The bleeding appeared to stop after the endometrial ablation; however, complaints of sporadic recurring bleeding throughout the month resurfaced in April 2009.  A hysterectomy was performed in August 2009.  

Review of the evidentiary record reveals that during the course of this appeal, the Veteran underwent two VA examinations to asses her current gynecological disorder.  At a May 2005 VA examination, she reported being diagnosed with bilateral ovarian cysts approximately in 1999 or 2000.  She stated that the pain from the cysts was severe, and she had to take Percocet for the disorder.  At the time of the examination, she was status post-partum and was currently nursing.  The Veteran was diagnosed with an ovarian cyst in the past with no acute presentation.  

Since the May 2005 VA examiner did not have access to the claims file and did not provide a nexus opinion as to whether the Veteran's gynecological disorder was attributable to service, as noted in the October 2009 Board remand, she was afforded an additional examination in April 2010.  She informed the VA examiner of her in-service cramping and heavy bleeding, which resulted in a diagnosis of endometriosis.  She further added that upon discharge from service, she continued to have severe bleeding and cramping, and currently experiences occasionally cramping to the lower bilateral pelvic and lower back.  She admitted to intermittent vaginosis, but denied abnormal bleeding since the hysterectomy.  

After physical examination and review of the claims, the VA examiner diagnosed post hysterectomy with abnormal bleeding and cramping.  The VA examiner acknowledged the Veteran's in-service history of pelvic pain, ovarian cyst, abnormal pap smears, changes in her menstrual cycle, mild squamous dysplasia, cervicitis, heavy bleeding, endometriosis, and possible cancer of the cervix.  

The VA examiner concluded that it was "as least as likely as not" the Veteran's disability was caused by or related to service.  She explained that the hysterectomy was secondary to the problems she incurred in service which led to the hysterectomy.  

The Board has reviewed this case and finds that the evidence supports the grant of service connection for a gynecological disorder.  As mentioned above, the Veteran's service treatment records show treatment for gynecological symptoms on numerous occasions.  Furthermore, she was diagnosed with endometriosis, DUB, and chronic cervicitis.  As such, the service treatment records tend to support her claim that she had some kind of gynecological disorder in service, as shown through continuity of symptomatology and treatment.  

The record also shows that the Veteran has a current diagnosis of post hysterectomy with abnormal bleeding and cramping, as reported by the April 2010 VA examiner.  Additionally, the April 2010 VA examiner indicated that a review of service treatment records showed that the problems she experienced in service ultimately caused her hysterectomy.  

The Board places significant probative value on the VA examiner's opinion, since it was based on a review of the pertinent medical history, is consistent with the evidence of record, and has not been contradicted by any medical evidence.  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.).  

The medical evidence in support of the Veteran's claim is also consistent with her statements submitted over the course of the appeal, indicating that she has experienced persistent pelvic pain and bleeding since service.  The Board acknowledges that she is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., pelvic pain and vaginal bleeding since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.  Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir.  2007).  

In this case, the Veteran's statements, in light of the medical opinion linking her post hysterectomy with abnormal bleeding and cramping to service, provides compelling evidence in support of her claim.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a gynecological disorder is warranted and the appeal is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for a gynecological disorder is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


